Citation Nr: 0028434	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of initial rating for service-connected post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to November 26, 1995, and as 50 percent 
disabling from February 1, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from May 22, 1995.  An April 1996 rating decision 
assigned a staged disability rating for PTSD of 50 percent, 
effective from February 1, 1996 (due to a temporary total 
rating because of hospitalization from November 1995 to 
January 1996). 

In December 1999, the Board remanded this case to the RO to 
also rate the veteran's PTSD in accordance with the schedular 
criteria for rating mental disorders in effect prior to 
November 7, 1996 for the appeal period from February 1, 1996.  
That action was effectuated in an April 2000 supplemental 
statement of the case, and the case was returned to the 
Board. 

In the December 1999 remand, the Board also requested the RO 
to issue a statement of the case on the issue of a total 
rating due to individual unemployability.  A statement of the 
case was issued in April 2000.  The record contains two VA 
Forms 646 and a brief by the veteran's representative, but 
does not contain a substantive appeal to this issue.  As 
there is no substantive appeal of record, the Board finds 
that the issue of entitlement to a total rating due to 
individual unemployability is not in appellate status before 
the Board.


FINDINGS OF FACT

1.  For the period prior to November 26, 1995, the veteran's 
PTSD was manifested by depression, nightmares several times 
per week, with sleep impairment, startle response, and some 
isolation, productive of not more than considerable 
industrial impairment. 

2.  For the period from February 1, 1996, the veteran's PTSD 
has been manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: depressed mood, some disturbance of motivation, 
restricted affect, anxiety, chronic sleep impairment, and 
difficulty in establishing and maintaining effective work and 
social relationships; and for the period from February 1, 
1996, the veteran's PTSD has been manifested by not more than 
considerable industrial impairment. 


CONCLUSIONS OF LAW

1.  For the period prior to November 26, 1995, the schedular 
criteria for entitlement to a rating for PTSD of 50 percent 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1995).

2.  For the period from February 1, 1996, the schedular 
criteria for entitlement to a rating for PTSD in excess of 50 
percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law

This is a claim of disagreement with the initial rating 
assigned following a grant of service connection, and is not 
an increased rating case.  In the December 1995 rating 
decision on appeal, the RO granted service connection for 
PTSD and awarded a 30 percent rating, and the veteran entered 
notice of disagreement with the rating assigned.  The Board 
notes that the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim of disagreement with the assignment of an initial 
rating for service-connected PTSD that is plausible.  With 
regard to initial ratings, an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board is also satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the RO assigned 
a "staged" rating of a 30 percent rating prior to November 
26, 1995 and a 50 percent rating from February 1, 1996 (due 
to a temporary total rating because of hospitalization from 
November 1995 to January 1996).

The veteran contends that a rating in excess of 30 percent 
prior to November 26, 1995, and in excess of 50 percent from 
February 1, 1996, is warranted.  Through his representative, 
he contends that a fluctuation in Global Assessment of 
Functioning (GAF) scores represents severe social and 
industrial impairment. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

During the pendency of the veteran's appeal, by regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating mental 
disorders, including PTSD, as set forth in 38 C.F.R. § 4.125 
to 4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the veteran filed his claim for service 
connection for PTSD in May 1995, the regulation in effect 
prior to November 7, 1995 will be considered for the entire 
period of claim, while the new schedular criteria for rating 
mental disorders will be applied for the period from November 
7, 1996.  See 38 U.S.C.A. § 5110(g) (West 1991).  The Board 
notes that the RO has rated the veteran's claim under both 
the old criteria and the revised regulations. 

Under Diagnostic Code 9411 (PTSD) in effect prior to November 
7, 1996 (the "old" criteria), a 30 percent rating was 
warranted when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132 (1995).  The Board 
notes here that, in a precedent opinion, dated November 9, 
1993, VA's General Counsel concluded that "definite" as used 
in this context is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC. 9-93 (Nov. 
9, 1993).  

The next higher rating of 50 percent under the old criteria 
was warranted when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Diagnostic Code was warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  38 C.F.R. § 4.132 (1995); See Johnson 
v. Brown, 7 Vet. App. 95, 97-99 (1994).
 
Under Diagnostic Code 9411 effective November 7, 1996 (the 
"new" criteria), a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(1999).  


II.  Factual Background

The evidence of record reflects that in service the veteran 
was awarded the Combat Infantryman's Badge and The Purple 
Heart Medal.  He filed a claim for service connection on May 
22, 1995.  At a VA PTSD examination in August 1995, the 
veteran reported that he had not worked since February 1995, 
he had been separated from and reunited with his wife, they 
had arguments, he had no close friends, he experienced 
nightmares of combat several times a week and slept poorly, 
and was easily startled.  The VA examiner diagnosed PTSD 
productive of moderately severe impairment. 

At a VA mental disorders examination in September 1995, the 
veteran complained of severe nightmares about the Vietnam 
War, which affected his sleep, he had been unable to get 
along with co-workers, he liked to be alone and could not be 
around people, he felt at times that people were talking 
about him and staring at him, and that he felt depressed.  He 
reported that he had quit his job at the Post Office because 
it was stressful, he sometimes got very upset, and his 
daughter lived with him.  Mental status examination revealed 
that the veteran seemed depressed.  The veteran complained of 
some memory problems, but his memory, concentration, and 
judgment were found to be good.  The Axis I diagnosis was 
PTSD.  

VA psychological examination in September 1995 noted the 
veteran's reporting of sleep disrupted by nightmares, and 
feelings of insecurity at home, but no flashbacks or 
depression.  Test results included a Minnesota Multi-Phasic 
Personality Inventory II (MMPI-II), which the examining 
psychologist interpreted as being of questionable validity as 
a result of the over-endorsement of pathological statements, 
but suggested significant depression and paranoid orientation 
towards the environment.  The diagnostic impression was a 
depressive disorder.  

On November 26, 1995, the veteran was hospitalized at a VA 
medical center with complaints of intrusive symptoms, 
primarily avoidance and hyper-arousal, and irritability.  
During treatment, the nightmares and isolation decreased.  
The Axis I diagnosis was PTSD, with current stressors and 
stressors for the previous year noted to have been severe.  
The examiner assigned a present GAF score of 40, with a score 
of 70 as the highest during the previous year.  The veteran 
was discharged on January 12, 1996.  

In a statement dated in April 1996, the veteran wrote that he 
did not have a favorable relationship with people, especially 
his wife and daughter, he was very irritable and anxious, 
could not be in or near a crowd, had nightmares and problems 
sleeping, and was unemployable. 

VA outpatient treatment notes from January to April 1996 
reflect treatment for symptoms which included difficulty 
sleeping, nightmares, and anxiety.  The notes reflect that 
the veteran was volunteering, so that he was isolating 
himself from the family, and he had a girlfriend.  

At a VA psychological examination in July 1996, the veteran 
reported that he currently lived with his wife and daughter, 
spent much of his time by himself and was uncomfortable 
around crowds, he would lose his temper in traffic, and that 
he experienced intrusive memories of Vietnam, a flashback 
experience, and difficulty remembering and concentrating.  
Examination noted that the veteran had a subdued affect.  
MMPI-II profile was interpreted as of questionable validity 
due to exaggeration of symptoms, including PTSD symptoms, and 
experiences, but which could include descriptions of a person 
who was depressed, nervous, and irritable.  The psychologist 
noted that there was some discrepancy between the veteran's 
interview presentation, which was moderate, thoughtful, and 
honest, and his test results, which were more suggestive of 
exaggeration.  The examiner opined that it was "quite 
conceivable that [the veteran's] symptoms of extreme anxiety 
and/or explosiveness could prevent him from adequately 
functioning on a job at the present time."

At a personal hearing in November 1996, the veteran testified 
that he experienced nightmares, intrusive thoughts, avoidance 
of crowds, short-term memory loss, anxiety, he got into 
arguments, and he got angry and fought with his wife.  He 
also testified that, when he and his wife separated, his 
daughter stayed with him, and that he volunteered at a 
hospital in the evenings. 

At a VA mental disorders examination in January 1997 
(conducted by the VA psychologist who conducted the August 
1995 examination), the veteran reported that he did not feel 
better in spite of treatments during the previous year in a 
PTSD inpatient program, but his family thought he was much 
better.  He reported that he still was unable to tolerate 
crowds, he did a great deal of volunteering at a VA hospital, 
though at times he had panic attacks, he was getting along 
with his wife, he had nightmares and poor sleep, and that he 
would get up to check the doors to make sure they were 
locked.  A personality assessment inventory again revealed a 
tendency to exaggerate complaints and problems, but indicated 
a high level of depression and chronic anxiety.  The examiner 
offered the opinion that, due to the veteran's anxiety, it 
was not anticipated that he would be able to tolerate the 
daily stresses of a work setting and was disabled from the 
work force.  The examining psychologist assigned a GAF score 
of 60-65 for what he characterized as moderate impairment.

PTSD group therapy notes dated in April 1997 reflect that the 
veteran reported experiencing a flashback.  The licensed 
social worker referred in writing to the veteran's PTSD as 
chronic severe. 

Claims records received from the U.S. Social Security 
Administration include an April 1996 examination report, 
which reflects that the primary diagnosis was anxiety-related 
disorder (of severe delayed PTSD) and secondary diagnosis of 
affective disorder (clinical depression).  The diagnosed 
disorders were indicated to produce marked difficulties in 
maintaining social functioning, frequent deficiencies of 
concentration, persistence, or pace, resulting in failure to 
complete tasks in a timely manner (in work settings or 
elsewhere).  A December 1995 mental residual functional 
capacity assessment found either no significant limitation or 
moderate limitation (and found no marked limitation) of 
abilities under the following categories: understanding and 
memory; sustained concentration and persistence; and social 
interaction and adaptation.  The examiner noted that the 
veteran may have been exaggerating his PTSD symptoms for 
secondary gain, and his work pace may be erratic, but he was 
capable if motivated.  

The veteran was hospitalized at VA in December 1996.  
Examination revealed a constricted and tense affect and sad 
mood.  The discharge diagnosis was chronic moderate PTSD.  

The veteran was admitted for hospitalization at VA from 
February to March 1997.  Examination revealed tense, 
constricted, anxious emotion, with increased irritability, 
and dysphoric mood.  The discharge diagnosis was PTSD, with 
an assigned GAF score of 50.  

The veteran was admitted for hospitalization at VA in July 
1997 for evaluation for suitability for the PTSD program.  
Mental status examination revealed, among other things, good 
mood and memory, and that his attention span was intact.  

The veteran was admitted for hospitalization at VA in March 
1998.  Mental status examination revealed a fair mood.  The 
discharge diagnosis was PTSD, with an assigned GAF score of 
50, and 55 as the highest for the previous year.

At a VA mental disorders examination in August 1998, the 
veteran reported that he had separated from his wife many 
times and did not get along with his daughter, experienced 
poor sleep, dreams and nightmares, irritability, startle 
response, some flashbacks in the past, avoidance of crowds, 
conflicts with other people, and that he did volunteer work 
at a VA medical center.  The veteran reported that his memory 
was alright.  Mental status examination revealed that the 
veteran was angry and irritable, with fairly poor judgment 
and insight, with no thought or mood disorder.  The 
diagnostic impression was PTSD, that the veteran was unable 
to work because of inability to tolerate supervision and 
tended to have very poor intrapersonal skills, and that he 
had "major impairment in work and family relations" because 
his mood was irritable and his judgment was not good.  The 
examiner opined that the veteran's ability to interact with 
others was marginally impaired.  The GAF score assigned was 
35.

VA outpatient treatment records dated from January 1996 to 
January 1999 include the following: the veteran asked a woman 
out to dinner (January 1996); was volunteering a lot in the 
evening, he had less intrusive symptoms than before entry 
into the program, things at home were stable, though he was 
isolating from the family, and though he still got angry 
easily (April 1996); things were stable, he had isolated 
less, he looked forward to cookouts once a month in his 
condominium complex, had poor sleep, irritability in traffic, 
and he was back together with his wife (August 1996); he was 
in a good mood, was stable, sleep disturbed, but less 
irritable, continued to avoid crowds, and had a recurring 
anxiety dream (October 1996); he was volunteering at VA, and 
was nominated for the mental health advisory committee 
(October 1996); was having combat dreams (October 1997); 
experienced growing detachment from his adopted family, but 
was making attachments to his natural family, and had dreams 
of an attack (November 1997); had a good mood and affect 
(January, February, and May 1998); was in a good mood with 
little intrusive symptoms, with some anxious feelings (June 
1998); complained of being tired, with no energy, and 
reported sleeping a lot and staying at home, with increased 
symptoms of major depression for a few days (July 1998); had 
appropriate mood and affect (September 1998); was continuing 
to work as a volunteer, had an upbeat mood and restricted 
affect, and was having nightmares (October 1998); had a level 
mood and affect, and was volunteering long hours (November 
1998); had an energized mood and affect, with a nightmare a 
few days before (December 1998); and had a depressed mood and 
slow affect, and reported a dream and nightmares about 
Vietnam (January 1999).

III.  Legal Analysis

Rating prior to November 26, 1995

After reviewing the medical evidence of record documenting 
the veteran's psychiatric status back to the effective date 
of the grant of service connection for PTSD, the Board finds 
that a 50 percent rating for the period prior to November 26, 
1995 is warranted by the evidence of record.  Prior to the 
veteran's hospitalization on November 26, 1995, the evidence 
shows that he experienced depression, nightmares several 
times per week, with sleep impairment, startle response, and 
some isolation.  The Board finds that this symptomatology 
equates to considerable industrial impairment, which 
contemplates the veteran's reduction in reliability, 
flexibility, and efficiency levels.  

However, the rating criteria under Diagnostic Code 9411 for a 
70 percent rating for this period have not been met.  
Notwithstanding the August 1995 VA examiner's general 
characterization of the veteran's symptomatology at that time 
as productive of moderately severe impairment, subsequent 
psychological testing in September 1995 (and during all 
psychological testing thereafter) reflects that the veteran 
over endorsed pathological statements.  The August 1995 VA 
examination, and the examiner's overall characterization of 
impairment as moderately severe, prior to any psychological 
testing, was based on acceptance of the veteran's exaggerated 
report of PTSD symptomatology.

Other evidence includes that a VA examiner in November 1995 
assessed that, at the highest point during the previous year, 
which included the relevant period from May 1995 (the date of 
claim for service connection for PTSD) to November 26, 1995 
(date of VA hospitalization for which a temporary total 
rating was granted), the veteran had a GAF score of 70.  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A 61 to 70 GAF score 
indicates only some mild symptoms or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships. 

Based on the documented symptoms reported by the veteran, 
symptomatology clinically observed at the various 
examinations, psychological testing results, and GAF score, 
the Board finds that (under the rating criteria in effect 
prior to November 7, 1996), prior to November 26, 1995, the 
veteran's PTSD was manifested by not more than considerable 
industrial impairment, so as to warrant a 50 percent rating 
for this period.  However, because the evidence does not 
demonstrate symptomatology which more nearly approximates 
severe industrial impairment, an initial rating of not more 
than a 50 percent rating is warranted for this period.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (1995).

Rating from February 1, 1996

The Board also finds that a rating in excess of 50 percent 
for the period from February 1, 1996 is not warranted by the 
evidence of record.  For the period from February 1, 1996, 
the veteran's PTSD has been manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: depressed mood, some disturbance of 
motivation, restricted affect, anxiety, chronic sleep 
impairment, and difficulty in establishing and maintaining 
effective work and social relationships, and has been 
manifested by not more than considerable industrial 
impairment. 

The Board finds that the preponderance of the evidence is 
against entitlement to a 70 percent rating under the old for 
any period from February 1, 1996 and under the new criteria 
from November 7, 1996.  With regard to the new criteria for 
rating PTSD, the evidence does not reflect that the veteran's 
service-connected PTSD, with depression, was at any time 
during this appeal manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships. 

With regard to work impairment, the Board notes that the 
veteran reported that he had not worked since February 1995, 
and an April 1996 examination for Social Security disability 
purposes assessed marked difficulty in abilities which 
impacted on work.  However, the evidence reflects that the 
veteran reported that he chose to quit his job at the Post 
Office because it was too stressful.  The record also 
reflects that the veteran has been volunteering successfully 
at a VA medical center since 1996.  A December 1995 mental 
residual functional capacity assessment in conjunction with 
Social Security disability benefits assessed that the veteran 
was capable if motivated, and that, although he may need 
extra time to adapt, was capable.  

With regard to the effect of PTSD on family relations, the 
evidence reflects that the veteran has social impairment and 
difficulty in establishing and maintaining effective social 
relationships, as contemplated by a 50 percent rating, but 
does not show that he is unable to establish and maintain 
effective relationships.  The record reflects that the 
veteran has consistently reported being uncomfortable around 
crowds, and is irritable and angry, which affects his 
personal and social relationships.  The record also reflects 
numerous separations and reconciliations with his wife, but, 
notwithstanding the veteran's reporting that he did not have 
a good relationship with his wife and daughter, his daughter 
continued living with him during the separations from his 
wife.  Additionally, the record shows that the veteran had a 
girlfriend and dated on another occasion.  The veteran's 
volunteer work involved a certain degree of patient contact.  
He maintained some contact with former service members.  In 
August 1996, it was noted that he even looked forward to 
monthly cookouts at his condominium.  In 1996 and 1997, he 
also began establishing contacts with his natural family, 
while maintaining contacts with his adopted family.  An April 
1996 examination for Social Security disability purposes 
assessed marked difficulty in maintaining social functioning, 
but did not indicate inability to establish and maintain 
effective social relationships.  Even at the August 1998 VA 
examination, the examiner opined that the veteran had "major 
impairment" in family relations, but his ability to interact 
with others was only marginally impaired. 

With regard to particular symptoms, the record reflects that 
the veteran's mood has been at times depressed, dysphoric, or 
sad, while at other times has been without mood disorder, or 
mood was even good, level, or upbeat.  While the veteran has 
reported anxiety around crowds or avoidance of crowds, 
persistent nightmares, a couple of flashbacks (reported in 
July 1996 and April 1997), and dreams, he has not reported 
true panic attacks; the rare occasions he reported panic 
attacks do not reflect near-continuous panic.  The veteran's 
depression is likewise not shown to be near continuous.  
Neither the veteran's panic nor depression are shown to 
affect his ability to function independently, appropriately, 
and effectively.  While the veteran suffers from anger which 
he reports results in getting into arguments, and 
irritability due to external events such as traffic, the 
evidence does not demonstrate impaired impulse control, 
including no unprovoked irritability or periods of violence.  
In August 1998, the veteran was noted to have poor judgment, 
but the record otherwise reflects no impairment of judgment, 
even includes that he was found to have good judgment.  The 
August 1998 examination findings are addressed further below.  
The Board notes that depressed mood, chronic sleep 
impairment, and mild memory loss are even contemplated by a 
30 percent rating for PTSD. The Board further notes that 
panic attacks (more than once a week), impairment of short- 
and long-term memory (which the veteran claims, but which was 
not found upon examination), and impaired judgment, are, 
likewise, specifically contemplated by a 50 percent rating.  
38 C.F.R. § 4.130.

Notwithstanding an April 1996 Social Security examination 
which characterized PTSD as severe, and an April 1997 
outpatient treatment note by a licensed social worker 
referred in writing to the veteran's PTSD as chronic and 
severe, the Board finds the specific credible symptomatology 
of record to be more probative than such general 
characterizations.  Additionally, the Board notes that a VA 
hospitalization summary in March 1997, written by a 
psychiatrist and based on hospitalization of the veteran, 
including a history and clinical findings, is more probative 
than the outpatient treatment entry by the social worker.  
The rating schedule criteria is the criteria applicable in 
determining the appropriate level of disability compensation 
for the veteran's service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The evidence reflects that, upon discharge from VA 
hospitalization in January 1996, the veteran was noted to 
have a GAF score of 40.  A GAF score of 31 to 40 is defined 
by the DSM-IV as some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  In assessing this GAF score, the Board notes that the 
veteran's GAF score of 40 is at the high end of the 31 to 40 
range.  When the exaggeration of symptomatology reported by 
the veteran is factored in, the specific credible 
symptomatology reported by the veteran would reflect 
psychiatric impairment which is less severe than indicated by 
a GAF score of 40, thus reflecting only serious impairment in 
work and family relations.  A GAF score of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. Brown,  
9 Vet.  App. 266 (1996).  

While the GAF is a hypothetical continuum of mental health-
illness and its impairment on psychological, social, and 
occupational functioning, the January 1996 discharge summary 
noted symptoms of avoidance, hyper-arousal, and irritability, 
but noted that nightmares and isolation had actually 
decreased during treatment.  The evidence regarding work 
impairment includes the veteran's self report of having left 
work during the previous year due to panic symptoms and 
irritability.  Additionally, the high of 70 GAF assessed as 
the best for the previous year reflects that, during some of 
the time these panic symptoms and irritability occurred, the 
veteran's PTSD was productive of only some difficulty in 
occupational or social functioning.  There is no evidence of 
impairment of judgment, thinking, or mood in January 1996. 

The GAF score assigned in January 1997 was 60 to 65.  A 60 
GAF score (scale of 51 to 60) indicates only moderate 
symptoms or "moderate difficulty in social, occupational, or 
school functioning."  Carpenter  v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF from 61 to 65 (scale of 61 to 70) 
indicates only some mild symptoms or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  

The GAF score assigned in March 1997 and July 1998 was 50, 
which reflects serious symptoms or serious social or 
occupational functioning.  The Board notes that the assigned 
GAF of 50 is at the high end of this scale, and finds that 
this score is consistent with occupational and social 
impairment manifested by difficulty in establishing and 
maintaining effective work and social relationships.  When 
the exaggeration of symptomatology reported by the veteran is 
factored in, the specific credible symptomatology reported by 
the veteran would reflect psychiatric impairment which is 
less severe than indicated by a GAF score of 50, thus 
reflecting only moderate impairment in work and family 
relations.  In December 1996, the veteran had been diagnosed 
as having chronic moderate PTSD.  Moreover, regardless of a 
general representation of impairment by the assignment of a 
GAF score, the symptoms noted at the March 1997 and July 1998 
examinations consisted of tense, constricted, anxious 
emotion, increased irritability, and dysphoric mood, which, 
as the above analysis demonstrates, is consistent with the 
schedular criteria for a 50 percent rating for PTSD.  
38 C.F.R. § 4.130. 

With regard to the assignment of GAF scores, the Board notes 
that an August 1998 VA examination assigned a GAF score of 
35, and the examiner included the opinion that he did not 
think that this score "was much different than last year's" 
score.  This conflicts with the actual GAF score of record of 
50 assigned just a few months prior in March 1998, and is 
inconsistent with symptomatology recorded during VA 
outpatient treatment before and after August 1998.  While the 
August 1998 VA examiner generally alluded to a review of the 
claims file, he did not specifically reference another 
examination or GAF score.  VA outpatient treatment records 
reflect that, from November 1997 to June 1998, the veteran 
had a good mood and affect, and then briefly experienced 
symptoms of major depression in July 1998, but which improved 
within two weeks.  A 35 GAF score does not reflect the actual 
symptoms noted upon examination, which did not include 
symptoms of impairment in reality testing or communication, 
or major impairment in the several areas of judgment, 
thinking, or mood.  The examiner's opinion appears to be 
based on his finding that the veteran's reported symptoms 
impair only two areas - work and family relations - which, as 
the analysis above demonstrates, is consistent with the 
criteria for a 50 percent rating.  

The August 1998 examination concluded that the veteran was 
unable to work and had "major impairment" in work and 
family relations.  However, it appears from the examination 
report that the examiner recorded the veteran's reported 
symptomatology and uncritically accepted such symptoms as 
established fact.  As multiple psychological testing has 
consistently shown, and symptomatology reported during VA 
outpatient treatment belies, the veteran has exaggerated his 
PTSD symptoms, including at the August 1998 VA examination, 
and including, according to one examiner in December 1995, 
possible for secondary gain.  The symptoms reported by the 
veteran at the August 1998 VA examination are inconsistent 
with symptoms noted during the same period during VA 
outpatient treatment.  For example, a July 1998 outpatient 
treatment entry noted increased symptoms of major depression, 
but a subsequent entry reflects that a couple of weeks later 
the veteran was better and was reflecting on his past episode 
of depression.  Soon after the August 1998 examination, in 
September 1998, the veteran was noted to have an appropriate 
mood and affect, and he continued working a volunteer, and 
did not have a depressed mood again until January 1999.  
Therefore, notwithstanding a general characterization of 
"major impairment" due to PTSD, the specific credible 
symptomatology does not demonstrate specific symptomatology 
which would warrant a 70 percent rating under the rating 
criteria in effect from November 7, 1996.  38 C.F.R. § 4.130. 

For the period from February 1, 1996, the Board finds that 
the veteran's PTSD, including with depression, has been 
manifested by not more than considerable industrial 
impairment.  The Board finds that, under the old rating 
schedule, the criteria for the next higher rating of 70 
percent are not met, as the evidence does not demonstrate 
that the veteran's service-connected PTSD, with depression, 
is manifested by symptomatology which more nearly 
approximates severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  This conclusion is based on the clinical 
symptomatology noted upon examination and the actual credible 
symptoms attributable to PTSD, as well as credible GAF scores 
which consistently reflect moderate symptoms or moderate 
impairment of social and occupational functioning.  The Board 
finds that the veteran's symptomatology of depressed mood, 
some disturbance of motivation, restricted affect, anxiety, 
chronic sleep impairment, and difficulty in establishing and 
maintaining effective work and social relationships, has been 
productive of not more than considerable industrial 
impairment since February 1, 1996.  Additionally, the Board 
finds that a staged rating is not warranted.  While 
particular psychiatric symptoms were noted to be present or 
absent, increased or improved, during this period, the 
evidence does not demonstrate that the veteran's overall 
disability picture attributable to his PTSD was significantly 
better or worse during the appeal period.  See Fenderson.  


ORDER

For the period prior to November 26, 1995, a 50 percent 
rating is granted. 

For the period from February 1, 1996, a rating in excess of 
50 percent is denied. 


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

